Citation Nr: 0829558	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-12 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to May 
1962.  He died in February 2006.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In the April 2006 decision, the RO denied the appellant's 
claim for entitlement to DIC benefits.  The appellant's 
disagreement to that decision lead to this appeal.  The 
issues are as listed on the title page of this decision.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
had been in effect for ventral hernia, established as a total 
disability rating (100 percent) since January 12, 1995.

2.  The veteran's total disability rating had been in effect 
for over 10 years at the time of his death in 2006.  

3.  The appellant and the veteran held themselves out as 
husband and wife since at least 1993.

4.  The appellant meets the criteria for receiving benefits 
as the spouse of the deceased veteran pursuant to 1318.

5.  The grant of DIC under the provisions of 38 U.S.C.A. § 
1318 renders moot the appellant's claim of entitlement to DIC 
on the basis of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have been met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002); 38 C.F.R. §§ 3.22, 3.23, 3.102 (2007).

2.  The appellant's claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1310 is moot.  38 
U.S.C.A. §§ 511(a), 1310, 7104 (West 2002); 38 C.F.R. §§ 
3.312, 20.101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on the grant of benefits below under 38 U.S.C.A. 
§ 1318, the claim of entitlement to service connection for 
cause of death is rendered moot.  Accordingly, the appeal as 
to the claim of entitlement to DIC under 38 U.S.C.A. §§ 1310 
is dismissed as no benefit remains to be awarded and no 
controversy remains.

Pursuant to 38 U.S.C.A. § 1318(a), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies, not as the result of the veteran's own willful 
misconduct, and who at death was either in receipt of 
compensation, or was "entitled to receive" compensation, 
for service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R.  § 3.22(a).  

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows: "entitled to 
receive" means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.

Because VA was paying compensation to the veteran at the time 
of his death, the term "entitled to receive" is not 
applicable to the appellant's claim.

At the time of his death in February 2006, the veteran had 
been in receipt of a total rating based on ventral hernia 
effective in January 1995.  Thus, a total rating had been in 
place ten or more years immediately preceding the veteran's 
death.  Furthermore, the veteran's death certificate 
indicates that he died from lung cancer, alleviating the 
burden of showing that his own willful misconduct caused his 
demise.  

The Board must now determine whether the appellant has the 
status to collect the veteran's benefits.  Death pension may 
be paid to a surviving spouse who was married to the veteran 
one year or more prior to the veteran's death, or, for any 
period of time if a child was born of the marriage or before 
the marriage, or, prior to certain delimiting dates not 
applicable here.  38 C.F.R. § 3.54(a).  There were no 
children born to the parties during their union.  

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R.  § 3.1(j) (2007).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2007).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2007).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2007).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The records show that the appellant and the veteran were 
officially married in June 2005, less than a year before the 
veteran died.  However, the evidence of record shows that the 
couple held themselves out as husband and wife for at least 
ten years prior to the veteran's death.  

The appellant and veteran resided in the state of Florida 
where common law marriages are not recognized.  However, a 
marriage that is otherwise invalid under state law may be 
'deemed valid' for VA purposes if certain requirements are 
met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. §§ 3.52, 
3.205(c), as interpreted by VAOPGCPREC 58-91 (June 17, 1991), 
published at 56 Fed. Reg. 50,151 (1991).  In its opinion, the 
VA General Counsel held that 38 U.S.C.A. § 103(a), in part, 
provides that where it is established that a claimant for 
gratuitous veterans' death benefits entered into a marriage 
with a veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction that 
does not recognize common law marriage constitutes a 'legal 
impediment' to such a marriage for purposes of that section.  
VAOPGCPREC 58-91 (June 17, 1991).  

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases where there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid.  

In the appellant's testimony at a hearing before the 
undersigned, she indicated that she was not aware of 
Florida's laws regarding common law marriage.  The Board 
finds the appellant to be a credible witness.

At the appellant's hearing, she indicated that she divorced 
10 years prior to meeting the veteran and that he became 
single about 15 years prior to meeting the appellant.  The 
evidence of record includes the final judgment of divorce 
between the appellant and her ex-husband dated in December 
1986.  No divorce records were on file for the veteran.  

The appellant submitted medical records as far back as 1993, 
which show the examiner making a note in the veteran's file 
"Kathy=wife."  The Board notes that the appellant is 
referred to by both her first and middle name at different 
instances in the file.  Her name is "M.K.S." and she signs 
her papers "M." but appears to be called "K." (her middle 
name) by others.  

On a Designation of Health Care Surrogate document dated in 
January 2006, she writes her name as "[K.L.] A.K.A. 
[M.K.L.]"

Additional evidence comes in the form of records and lay 
statements.  In a Social Services Statement of Support dated 
in 1995, the appellant lists herself as providing rent, food, 
utilities and transportation to the veteran for the past six 
years.  The appellant lists herself as a friend on the 
statement.  A car insurance policy from GEICO, lists both the 
appellant and the veteran as drivers on the same policy since 
July 1998.  A lay statement from a friend of the appellant, 
J.A., states that he met the appellant and the veteran in 
1998 and the veteran introduced the appellant as his wife.  
He stated that over the years the couple had become very good 
friends of himself and his wife.  In addition, another lay 
statement from D.B. and G.M. stated that they have known the 
appellant and veteran for over 20 years and from the moment 
they met the appellant she was introduced as the veteran's 
wife.  

While the Board does not have the death certificate for the 
veteran's first wife, it is clear that the appellant and the 
veteran were holding themselves out as husband and wife, 
since at least 1993.  The Board has relied on certified 
documents, medical records and lay testimony.  As the veteran 
was service connected at a total disability rating for over 
10 years, the appellant's claim under 38 U.S.C.A. § 1318 is 
granted.

As to the appellant's claim for DIC benefits under 38 C.F.R. 
§ 1310, it is rendered moot.  

Duty to Notify and Assist

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the appellant in the 
development of her claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to the 
appellant by the Board's consideration of this appeal at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is granted.

The appeal for DIC under the provisions of 38 U.S.C.A. § 1310 
is dismissed as moot.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


